DETAILED ACTION
The following is a final office action in response to applicant’s amendment/remarks filed on 06/22/2021 for response of the office action mailed on 05/07/2021. Dependent claims 5, 8 and  16 are cancelled. Independent claims 1 and 10 are amended with  claim limitations from objected claims 8 and 16 are rolled up to respective independent claims 1 and 10.  Therefore, claims 1-4, 6-7, 9-15 and 17-18  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and  3-5 of copending Application No.  16/779,973   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 1 is “anticipated by” claim 1 and  3-5 of the copending application (16/779,973). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/745,360 (Instant)
Application No  16/779,973 (Copending)
1. A method for packet data convergence protocol (PDCP) protocol data unit (PDU) duplication for a user equipment (UE), the method comprising: receiving, from a base station, through radio resource control (RRC) signaling, a PDCP duplication configuration for a PDCP entity, the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities; (ii) an RLC entity in the plurality of the RLC entities being a primary path; and (iii) one or more of the RLC entities as active RLC entities for transmitting duplicated PDCP PDUs, the active RLC entities include RLC entities that are not indicated as the primary path; generating, by the PDCP entity, one or more duplicated PDCP PDUs when a PDCP duplication function activation indicator is received; transmitting, by the PDCP entity, the generated one or more duplicated PDCP PDUs to the one or more active RLC entities; and receiving a medium access control (MAC) control element (CE) comprising a plurality of fields for switching at least one of the one or more active RLC entities, excluding the RLC entity that is the primary path, to an inactive RLC entity, wherein: the UE is configured with a plurality of dedicated radio bearers (DRBs) which is configured with the PDCP duplication function, the received MAC CE comprises a first field that has more than one bit and the value of the first field is associated with one of the plurality of DRBs, and the plurality of fields of the MAC CE comprises the first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive.
A method for a packet data convergence protocol (PDCP) duplication function for a user equipment (UE) that is configured with a first cell group and a second cell group, the method comprising: receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity, the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each associated with one of the first and second cell groups; (ii) a first RLC entity in the plurality of the RLC entities associated with the first cell group to be a primary RLC entity; and (iii) a second RLC entity in the plurality of the RLC entities associated with the second cell group to be a secondary RLC entity; duplicating, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); and submitting, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of the RLC entities respectively, wherein: a first subset of the plurality of RLC entities comprises one or more RLC entities indicated as active while a second subset of the plurality of RLC entities comprises one or more RLC entities indicated as inactive, and the at least another one of the plurality of the RLC entities receiving the duplicated one or more PDCP PDUs is an RLC entity in the first subset of the plurality of RLC entities.
3. The method of claim 1 further comprising receiving, by a medium access control (MAC) entity, a MAC control element (CE) comprising a plurality of fields for indicating to the PDCP entity which RLC entities are in the first subset of the plurality of RLC entities and which RLC entities are in the second subset of the plurality of RLC entities,  while the PDCP duplication function is active.
4. The method of claim 3, wherein the UE is configured with a plurality of dedicated radio bearers (DRBs) configured with the PDCP duplication function, wherein the received MAC CE is associated with one of the plurality of DRBs.
5. The method of claim 4, wherein the plurality of fields of the MAC CE comprises at least a first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and  10-12 of copending Application No.  16/779,973   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 1 is “anticipated by” claims 8 and  10-12 of the copending application (16/779,973). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/745,360 (Instant)
Application No  16/779,973 (Copending)
10. A user equipment (UE) comprising: one or more non-transitory computer-readable media having computer-executable instructions for duplicating packet data convergence protocol (PDCP) protocol data units (PDUs); and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: receive, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity, the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities; (ii) an RLC entity in the plurality of the RLC entities being a primary path; Page 3 of 8Response to Non-Final Office Action dated May 7, 2021 Appl. No.: 16/745,360 Attorney Docket No.: US78747 and (iii) one or more of the RLC entities as active RLC entities for transmitting duplicated PDCP PDUs; generating, by the PDCP entity, one or more duplicated PDCP PDUs when a PDCP duplication function activation indicator is received; transmit, by the PDCP entity, the generated one or more duplicated PDCP PDUs to the one or more active RLC entities; and receive a medium access control (MAC) control element (CE) comprising a plurality of fields for switching at least one of the one or more active RLC entities, excluding the RLC entity that is the primary path, to an inactive RLC entity, wherein: the UE is configured with a plurality of dedicated radio bearers (DRBs) which is configured with the PDCP duplication function, the received MAC CE comprises a first field that has more than one bit and the value of the first field is associated with one of the plurality of DRBs, and the plurality of fields of the MAC CE comprises the first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive.
A user equipment (UE) comprising: one or more non-transitory computer-readable media having computer-executable instructions for a packet data convergence protocol (PDCP) duplication function for a PDCP entity of the UE; and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: receive, from a base station, through radio resource control (RRC) signaling, a configuration for the PDCP entity, the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each associated with the first and second cell groups; Page 3 of 9Response to Non-Final Office Action dated March 18, 2021 Appl. No.: 16/779,973 Attorney Docket No.: US79021 (ii) a first RLC entity in the plurality of the RLC entities associated with the first cell group to be a primary path; and (iii) a second RLC entity in the plurality of the RLC entities associated with the second cell group to be a secondary path; duplicate, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); and submit, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of the RLC entities respectively, wherein: a first subset of the plurality of RLC entities comprises one or more RLC entities indicated as active while a second subset of the plurality of RLC entities comprises one or more RLC entities indicated as inactive, and the at least another one of the plurality of the RLC entities receiving the duplicated one or more PDCP PDUs is an RLC entity in the first subset of the plurality of RLC entities.
10. The UE of claim 8, wherein the at least one processor is further configured to execute the computer-executable instructions to receive, by a medium access control (MAC) entity, a MAC control element (CE) comprising a plurality of fields for indicating to the PDCP entity which RLC entities are in the first subset of the plurality of RLC entities and which RLC entities are in the second subset of the plurality of RLC entities.
11. The UE of claim 10, wherein the UE is configured with a plurality of dedicated radio bearers (DRBs) configured with the PDCP duplication function, wherein the received MAC CE is associated with one of the plurality of DRBs.
12. The UE of claim 11, wherein the plurality of fields of the MAC CE comprises at least a first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive.





Similarly all other dependent claims of the instant application are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of copending Application No.  16/779,973 (reference application). Although those claims at issue are not identical, they are not patentably distinct from each other  because combination of those dependent claims  are “anticipated by” the combination of dependent claims of  the copending application (16/779,973) .

Response to Arguments

Applicant's arguments filed on 06/22/2021 have been fully considered but they are not persuasive.  

Earlier claim objections have been withdrawn following amended claim languages.

Applicant rolled up objected claims 8 and 16 to respective independent claims 1 and 10 by cancelling dependent claims 5, 8 and 16 along with making amendment to dependent claims 15, hence, 103 rejection for independent claims 1 and 10 have been withdrawn along with all dependent claims.

However, applicant’s remarks as submitted on 06/22/2021, in regards to provisional double patenting for independent claims 1 and 10 are not persuasive. Therefore, provisional double patenting rejections for independent claim 1 over claims 1 and  3-5 of copending application No.  16/779,973  and provisional double patenting rejections for independent claim 10 over claims 8 and  10-12 of copending application No.  16/779,973   (as remapped in double patenting rejection section above) along with all dependent claims, are,  still in effect until a terminal disclaimer (TD) is submitted by the applicant and accepted by USPTO. See MPEP 804.02.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467